Citation Nr: 1040346	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the claimed residual 
disability due to head trauma and traumatic brain injury. 

2.  Entitlement to an increased rating for post traumatic stress 
disorder (PTSD) currently rated as 70 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from August 1975 to August 1978 
and from January 2003 to May 2004.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2008 by the 
RO.  

The Board notes that the Veteran perfected an appeal as to the 
issue of to a total rating based upon individual unemployability 
by reason of service-connected disability.  

This claim was granted in a September 2009 rating decision.  This 
is a complete grant of benefits sought, and this issue is no 
longer before the Board for appellate review.  

The issue of service connection for residual disability due to 
head trauma and traumatic brain injury is addressed in the REMAND 
portion of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

On September 30, 2009, prior to the promulgation of a decision in 
the appeal, a written statement was received from the Veteran 
indicating that he was withdrawing the appeal as to his claim for 
a higher rating for service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for a 
higher rating for the service-connected PTSD are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.204 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.101 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record 
at a hearing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

On September 30, 2009, prior to the promulgation of a decision in 
the appeal, a written statement was received from the Veteran.  
In this statement, the Veteran stated his intent to withdraw the 
pending appeal as to his claim for a higher rating for PTSD.    

Hence, there is no allegation of error of fact or law remaining 
for appellate consideration on this matter, and the Board does 
not have jurisdiction to consider an appeal in this matter.  
Accordingly, the appeal is dismissed. 


ORDER

The appeal of the claim for a higher rating for the service-
connected PTSD is dismissed.   


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2010). 

VA regulations regarding the handling of traumatic brain injury 
claims were revised in September 2008.  38 CFR § 4.124a; 73 Fed. 
Reg. 54693-54708 (Sept. 23, 2008).  In October 2008 VA also 
revised the traumatic brain injury examination guidelines.

The Veteran asserts that he sustained a head injury in December 
2004 in service while working as a military policeman at a prison 
in Iraq.  He contends that he lost consciousness for a brief 
period.  

The service treatment records do not document this injury or 
treatment for residuals of a head injury.  It is not clear from 
the medical evidence whether the Veteran currently has residuals 
of a head injury to include traumatic brain injury.  

The medical evidence of record shows that the Veteran may have a 
post concussive syndrome.  See an April 2009 VA treatment record.  
There is medical evidence showing that the Veteran has mild 
impairment of neurocognitive function which may be indicative of 
a closed head injury.  See the May 2007 by private psychologist, 
Dr. B.  There is also medical evidence of record which attributes 
the Veteran's cognitive dysfunction to the diagnosis of PTSD.  
See the September 2007 VA neuropsychiatric evaluation.    

The Board finds that in light of the conflicting evidence, a VA 
TBI examination is necessary.  38 C.F.R. § 3.327; Fast Letter 08-
34; Fast Letter 08-36; Training Letter 09-01; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The record shows that the Veteran received treatment for the 
residuals of a head injury in the VA healthcare system.  The RO 
should conduct a search for and associate with the claims folder 
copies of the Veteran's VA treatment records dated from January 
2008 to April 2009 and from September 2009 from the Florida VA 
healthcare system.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

The RO should also contact the Veteran by letter and request that 
he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent non-VA 
treatment records.    

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that he may submit evidence to support his claim including any 
evidence of in-service treatment for his claimed disability.  

Accordingly, this matter is REMANDED to the RO for the following 
action:

1.   The RO should take all indicated action 
to obtain all VA records of the Veteran's 
treatment for the residuals of a head injury 
dated from January 2008 to April 2009 and 
from September 2009 from the VA healthcare 
system in Florida.  Incorporate any such 
records into the Veteran's claims file.  

2.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all non-VA medical treatment of the claimed 
residuals of a head injury.  The letter 
should request sufficient information to 
identify the health care providers, and if 
necessary, signed authorization, to enable VA 
to obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records that 
have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  

The letter should invite the Veteran to 
submit any pertinent medical evidence in 
support of his claim to VA including any 
evidence of in-service treatment for his 
claimed disability.  

3.  The RO should schedule the Veteran for a 
VA TBI examination for the purpose of 
ascertaining whether he currently had 
traumatic brain injury or other residual 
disability due to the claimed head injury in 
service in December 2004.  The claims file 
must be reviewed by the examiner and the 
report should note that review.  

The current Compensation and Pension 
Examination TBI Examination Guidelines must 
be followed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner should list the 
diagnoses of all current residual 
disabilities due to the claimed head injury 
in service.  

The examiner should provide an opinion as to 
the etiology of the Veteran's cognitive 
dysfunction and opine as to whether it is at 
least as likely as not (a probability of 50 
percent or greater) that the claimed 
impairment, including, but not limited to, 
cognitive dysfunction,  is related to the 
head injury in service.  The examiner should 
opine as to whether it is at least as likely 
as not (a probability of 50 percent or 
greater) that the claimed impairment, 
including, but not limited to, cognitive 
dysfunction, is related to the service-
connected PTSD.  A complete rationale for all 
conclusions must be included in the report 
provided.  If the examiner determines that he 
or she is unable to provide the requested 
medical opinion without resorting to 
speculation, the examiner should indicate 
this in the report and must explain the basis 
for such an opinion. 

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


